      Case 19-04006-elm Doc 29 Filed 11/29/19          Entered 11/29/19 21:01:14      Page 1 of 34




The following constitutes the ruling of the court and has the force and effect therein described.



Signed November 29, 2019
                                           United States Bankruptcy Judge
______________________________________________________________________



                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                       FORT WORTH DIVISION

     In re:                                          §
                                                     § Case No. 18-40107-ELM-13
     JAMES HENRY WILSON and                          §
     SHARONDA NICOLE WILSON,                         § Chapter 13
                                                     §
              Debtors.                               §
                                                     §
     JAMES HENRY WILSON and                          §
     SHARONDA NICOLE WILSON,                         §
                                                     §
              Plaintiffs,                            §
     v.                                              § Adversary No. 19-04006
                                                     §
     ARBORS OF CENTRAL PARK ICG, LLC,                §
                                                     §
              Defendant.                             §

                            FINDINGS OF FACT AND CONCLUSIONS OF LAW

              On July 19, 2019, the above-captioned adversary proceeding came on for trial before the

     Court. Plaintiffs James Henry Wilson and Sharonda Nicole Wilson (the “Wilsons”), chapter 13

     debtors in Case No. 18-40107 (the “Bankruptcy Case”), allege that Defendant Arbors of Central

     Park ICG, LLC (“Arbors”) (a) committed an abuse of process by obtaining the Court’s entry of



                                                                                                Page 1
Case 19-04006-elm Doc 29 Filed 11/29/19                         Entered 11/29/19 21:01:14            Page 2 of 34



an order on Arbors’ motion for relief from the automatic stay1 of the Bankruptcy Code2 that

conflicted with the Court’s previous oral ruling on the motion, and by also failing to “comply with

or seek relief from the automatic stay,” and (b) violated the automatic stay when it commenced

and prosecuted an eviction action against the Wilsons. The Wilsons request relief in the form of

a declaration finding that Arbors’ actions were in violation of the stay and in contempt of court,

and that the eviction judgment obtained by Arbors is void;3 an award of compensatory and punitive

damages and sanctions against Arbors for its alleged abuse of process, stay violation and

contempt;4 an award of attorneys’ fees and costs against Arbors;5 and injunctive relief to compel

Arbors to comply with the Bankruptcy Code in connection with any further pursuit of its rights

and claims against the Wilsons.6 Arbors denies that it took any improper or unlawful action, denies

that the Wilsons are entitled to any relief, and asserts a counterclaim against the Wilsons for the

recovery of attorneys’ fees and costs on account of the Wilsons’ alleged frivolous action in

bringing this adversary proceeding.7

           Having considered the Wilsons’ Complaint, Arbors’ Answer and Counterclaim, the

Wilsons’ Reply to Counterclaim,8 the parties’ stipulated facts,9 the parties’ respective pretrial




1
    See 11 U.S.C. § 362(a) (setting out the provisions of the automatic stay).
2
    11 U.S.C. § 101, et seq. (the “Bankruptcy Code”).
3
    See Docket No. 1 (the “Complaint”), Counts II, IV and VI.
4
    See id., Counts II, IV and V.
5
    See id., Counts I-II and IV-VII.
6
  See id., Count I. In Count III of their Complaint, the Wilsons also assert a claim against Arbors for violation of the
Wilsons’ confirmed chapter 13 plan and the order confirming the Plan. See Complaint, Count III. At trial, however,
the Wilsons waived this count.
7
    See Docket No. 5 (the “Answer”), ¶ 65 (the “Counterclaim”).
8
    Docket No. 6.
9
    See Docket No. 13 (the “Pretrial Order”), ¶¶ B.1.-B.15.



                                                                                                                 Page 2
Case 19-04006-elm Doc 29 Filed 11/29/19                       Entered 11/29/19 21:01:14             Page 3 of 34



submissions,10 the evidence introduced at trial, and the arguments of counsel, the Court now issues

its Findings of Fact and Conclusions of Law pursuant to Federal Rule of Civil Procedure 52, as

made applicable to this proceeding pursuant to Federal Rule of Bankruptcy Procedure 7052.11

                                                  JURISDICTION

           The Court has jurisdiction of this adversary proceeding pursuant to 28 U.S.C. §§ 1334 and

157 and the Order of Reference of Bankruptcy Cases and Proceedings Nunc Pro Tunc

(Miscellaneous Rule No. 33) of the United States District Court for the Northern District of Texas.

Venue of the proceeding in the Northern District of Texas is proper under 28 U.S.C. § 1409. The

proceeding constitutes a core proceeding within the meaning of 28 U.S.C. § 157(b)(2)(A) and (O).

Pursuant to 28 U.S.C. § 157(b)(1) the Court has the statutory authority to enter a final judgment in

this proceeding and based upon the nature of the causes of action at issue there are no Stern-based

Constitutional limitations12 to the Court doing so.

                                              FINDINGS OF FACT

A.         The Wilsons’ Apartment Lease with Arbors

           1.       Arbors is the owner of an apartment complex located at 2809 Parkview Lane in

Bedford, Texas. In 2016, the Wilsons entered into an agreement with Arbors for the lease of

Apartment 3125 at the complex (the “Apartment”).13




10
     See Docket Nos. 11 and 15.
11
   To the extent any of the following findings of fact are more appropriately categorized as conclusions of law or
include any conclusions of law, they should be deemed as such, and to the extent that any of the following conclusions
of law are more appropriately categorized as findings of fact or include any findings of fact, they should be deemed
as such.
12
     See Stern v. Marshall, 564 U.S. 462, 131 S. Ct. 2594 (2011).
13
     See Exhibit 1 (leasing ledger maintained by Arbors with respect to the Wilsons).



                                                                                                               Page 3
Case 19-04006-elm Doc 29 Filed 11/29/19                      Entered 11/29/19 21:01:14   Page 4 of 34



               2.    On or about September 27, 2017, the Wilsons renewed their lease of the Apartment

by entering into a new lease agreement with Arbors (the “2017 Lease”).14 The 2017 Lease

provided for a new definitive lease term of November 14, 2017 through November 9, 2018, with

automatic renewal on a month-to-month basis thereafter until the time of the Wilsons’ or Arbors’

provision of at least 60 days’ written notice of termination.15

               3.    Pursuant to the 2017 Lease, the Wilsons were obligated to make monthly rent

payments of $1,142 by the first of each month. No grace period for such payment was provided

and the lease expressly stated that the failure to pay rent by the first of the month would constitute

a material breach of the lease.16 In the event of non-payment, the lease also imposed a late fee of

$75.00 for the failure to pay by the second day of the month, plus additional late fees of $10.00

per day thereafter, up to a maximum of $150.00 per month, until paid in full.17 In addition to rent,

the 2017 Lease also provided for the assessment/allocation of various fees and charges, including

a monthly billing fee, a monthly pest control fee, a monthly trash/valet trash service fee, and

monthly water and sewer charges (collectively, “additional lease charges”).18

B.             The Prepetition Default, Bankruptcy Filing and Further Lease Renewal

               4.    Shortly after execution of the 2017 Lease, the Wilsons began to regularly fall

behind in the timely payment of rent. Thus, on or about December 22, 2017, after the Wilsons had

failed to pay their December 2017 rent on time, Arbors filed a sworn complaint in Texas state




14
     See Exhibit A (2017 Lease).
15
     See id., ¶ 3.
16
     See id., ¶ 6.
17
     See id.
18
     See id., ¶¶ 6, 9 and 42 and “Summary of Key Information” preceding ¶ 42.



                                                                                                 Page 4
Case 19-04006-elm Doc 29 Filed 11/29/19                       Entered 11/29/19 21:01:14              Page 5 of 34



court for the eviction of the Wilsons from the Apartment and for the recovery of December 2017

rent. A hearing was scheduled in the action for January 10, 2018.

           5.        On January 9, 2018, prior to the eviction hearing, the Wilsons filed their joint

voluntary petition for relief under chapter 13 of the of the Bankruptcy Code, thereby initiating the

Bankruptcy Case and causing the eviction action to be stayed pursuant to the Bankruptcy Code’s

automatic stay provisions.19

           6.        On January 25, 2018, the Wilsons filed their proposed chapter 13 plan in the

Bankruptcy Case, wherein the Wilsons proposed to assume the 2017 Lease and cure the

outstanding lease arrears.20 By order entered on March 12, 2018, the plan was confirmed.21

           7.        Between February 2018 and September 2018, the Wilsons often failed to pay rent

by the first of the month as required by the 2017 Lease, instead paying by the second or third of

the month. During this time frame, Arbors elected to accept the payments (with applicable late

fees) instead of declaring a default.

           8.        Prior to the end of the definitive lease term of the 2017 Lease, Arbors provided the

Wilsons the opportunity to again renew their lease.                    Arbors notified the Wilsons of such

opportunity in writing. According to Eileen Rigsby (“Rigsby”), the Property Manager of the

apartment complex, the renewal notice also informed the Wilsons of Arbors’ intent to charge a

month-to-month rental rate of $1,399 after the end of the definitive lease term in the event of non-

renewal.22



19
     See 11 U.S.C. § 362(a)(1), (a)(3) and (a)(6).
20
     See Exhibit C (proposed plan).
21
     See Exhibit F (confirmation order).
22
  See 2017 Lease, ¶ 16 (providing Arbors the right to charge increased month-to-month rent following the end the
definitive lease term provided notice of the increased rent level is provided at least 5 days prior to the 60-day notice
of termination period specified in ¶ 3 of the 2017 Lease).



                                                                                                                 Page 5
Case 19-04006-elm Doc 29 Filed 11/29/19                 Entered 11/29/19 21:01:14       Page 6 of 34



            9.       Desiring to remain in the Apartment, the Wilsons went to the leasing office of the

complex on September 13, 2018 to complete the lease renewal paperwork. At that time, Arbors

offered a new lease (the “2018 Lease”)23 having substantially identical provisions as the 2017

Lease except for a new definitive lease term of November 10, 2018 (the day after the end of the

definitive lease term of the 2017 Lease) through November 5, 2019 and an increase in the monthly

rental rate to $1,199 – the prorated portion of the first month’s rent (i.e. for the period November

10, 2018 through November 30, 2018) to be due on November 10, 2018.24 The Wilsons agreed to

the new lease terms and Arbors documented the Wilsons’ acceptance of the new 2018 Lease by

obtaining their electronic signatures thereon at the September 13, 2018 meeting.25 At this point

the Wilsons reasonably believed that the 2018 Lease was effective and would govern the parties’

leasing relationship from and after November 10, 2018. Moreover, Arbors provided a copy of the

electronically signed 2018 Lease to the Wilsons for their records at the end of the meeting, further

evidencing Arbors’ mutual acceptance of the lease and promise to countersign it.

C.          The Post-Petition Default and Lift Stay Proceedings

            10.      In October 2018, prior to commencement of the new lease term, the Wilsons again

failed to pay rent by the first of the month. This time Arbors decided to take action and on October

3, 2018, filed a motion for relief from the automatic stay to pursue the eviction of the Wilsons

from the Apartment (the “Lift Stay Motion”).26 On the same day, the Wilsons attempted to make

the October rent payment, but Arbors, having already filed the Lift Stay Motion, refused to accept

the payment.



23
     See Exhibit G (2018 Lease).
24
     See id., ¶¶ 3 and 6.
25
     See id. (last page)
26
     See Exhibit H (Lift Stay Motion).



                                                                                                 Page 6
Case 19-04006-elm Doc 29 Filed 11/29/19                       Entered 11/29/19 21:01:14              Page 7 of 34



            11.         On October 24, 2018, the Court27 held a hearing on the Lift Stay Motion (the “Lift

Stay Hearing”) at which Arbors was represented by The Floyd Firm (the “Floyd Firm”) and the

Wilsons were represented by the Lee Law Firm, PLLC (the “Lee Firm”). At the conclusion of

the Lift Stay Hearing, the Court orally ruled that the Lift Stay Motion would be conditionally

denied subject to the Wilsons’ compliance with the following requirements: (a) the Wilsons’

payment of the October 2018 rent plus late fee to Arbors by no later than October 25, 2018, (b)

the Wilsons’ payment of November 2018 rent to Arbors on or before November 2, 2018,28 and (c)

the Wilsons’ payment of remaining rent when due, subject to one five business day opportunity to

cure in the event of a default (the “Oral Ruling”).29 The Court instructed the Floyd Firm to prepare

a proposed order in conformity with the Oral Ruling, to circulate the proposed order to the Lee

Firm for review and approval as to form, and to thereafter submit the mutually approved form of

order to the Court for entry.30

            12.         In conformity with the Court’s direction, the Floyd Firm prepared the proposed

order. In contravention of the Court’s direction, however, the Floyd Firm submitted the proposed

order to the Court without having first circulated it to the Lee Firm and obtained the Lee Firm’s

approval as to its form on behalf of the Wilsons. On November 8, 2018, the Court entered the




27
     The Honorable Russell F. Nelms presiding.
28
   While the record suggests that Judge Nelms, after announcing the November 2, 2018 deadline, might have
reconsidered the deadline in response to additional argument by counsel, see generally Exhibit M, at pp.6-9, the parties
have stipulated that Judge Nelms ruled that the Wilsons would have until November 2, 2018 to make the November
2018 rent payment. See Pretrial Order, ¶ B.9 (“On October 24, 2018, the Court held a hearing regarding the [Lift
Stay] Motion and ruled that [the Wilsons] should … pay November’s rent on or before November 2nd….”). Therefore,
the Court accepts the parties’ stipulation on this point.
29
     See Exhibit M (transcript of Lift Stay Hearing).
30
     See id., at p.9.



                                                                                                                 Page 7
Case 19-04006-elm Doc 29 Filed 11/29/19                    Entered 11/29/19 21:01:14             Page 8 of 34



proposed order, believing that it had been agreed upon as to form (as entered, the “Lift Stay

Order”).31 Pursuant to the Lift Stay Order, the Court ordered the following:

            [The Wilsons] are to pay October 2018 rent in the amount of $1,199.00 [sic.]32 plus
            late fee of $75.00 by 5:00 p.m., on Thursday, October 25, 2018 and are to continue
            paying the monthly rent of $1,199.00 thereafter for the term of their Lease. The
            [Wilsons] are to make the monthly payments by the first day of each month but are
            given a one-time grace period of five (5) days. If payment is not made in a timely
            manner, relief from the automatic stay is hereby granted to permit [Arbors] to
            proceed with an eviction claim against the [Wilsons] as further stated in the [Lift
            Stay Motion].

D.          Arbors Provides Ineffective Notice of Non-Renewal, Improperly Charges
            Excess Rent, and Unlawfully Commences Eviction Proceedings

            13.      The Wilsons paid their October 2018 rent by the October 25, 2018 deadline and

their November 2018 rent by the November 2, 2018 deadline.33 Notwithstanding same, Arbors

continued to aggressively pursue means to justify the eviction of the Wilsons. In doing so, Arbors

embarked upon an improper, ill-advised strategy to both terminate the lease and manufacture a

default for purposes of obtaining relief from the automatic stay under the terms of the Lift Stay

Order.

            14.      First, despite having offered the 2018 Lease to the Wilsons and obtained their

acceptance of the same, Arbors decided to pivot after-the-fact and take the position, without notice

to the Wilsons, that Arbors never actually legally agreed to the new lease. Specifically, Rigsby

testified at trial that because the 2018 Lease was never formally countersigned by an authorized

agent of Arbors, Arbors was not bound to it. Thus, under the premise that the lease had not been




31
     See Exhibit I (Lift Stay Order).
32
  The increased monthly rental rate of $1,199 under the 2018 Lease did apply until the commencement of the term of
the 2018 Lease in November 2018. Pursuant to the then-applicable 2017 Lease, October 2018 monthly rent was
$1,142. Notwithstanding the erroneous insertion of the 2018 Lease rental rate for October 2018 rent, Arbors charged
the Wilsons the correct $1,142 rental amount in October 2018. See Exhibit 1, at p.3.
33
     See Pretrial Order, ¶ B.11 (stipulated facts).



                                                                                                             Page 8
Case 19-04006-elm Doc 29 Filed 11/29/19                      Entered 11/29/19 21:01:14              Page 9 of 34



renewed, Arbors issued a notice to the Wilsons on November 6, 2018 titled “ADVANCE NOTICE

OF LEASE TERMINATION AT END OF LEASE TERM OR RENEWAL PERIOD” pursuant

to which Arbors gave notice to the Wilsons “to vacate at end of lease term or renewal period,”

referencing “TAA Lease Contract dated 10/19/2016,” and of the non-renewal of the “TAA Lease

Contract end[ing] on November 9th, 2018.”34 Arbors also included the following language in the

notice: “According to the advance notice provision of your lease, we are writing this letter to give

you sufficient notice that your lease will not automatically renew. We request that you move out

and return possession of your dwelling unit to us on December 9th, 2018. Please consider this

letter as lawful notice to vacate on that date.”35

           15.        Inasmuch as the notice referenced both a prior 2016 lease no longer in effect and

the 2017 Lease, creating a level of confusion and uncertainty, and given the fact that the Wilsons

had already executed the new 2018 Lease, and that the parties’ ongoing leasing relationship had

been addressed in connection with the Lift Stay Hearing, the Wilsons reasonably believed that the

notice had been issued in error and disregarded it. Indeed, in submitting the proposed order –

signed with approval by the Floyd Firm on behalf of Arbors – with the new monthly rental rate of

$1,199 under the 2018 Lease and obtaining the Court’s acceptance of the same in entering the Lift

Stay Order,36 Arbors acknowledged its understanding and agreement to the validity of the 2018

Lease. Arbors never thereafter requested any modification to the Lift Stay Order. Thus, Arbors

clearly manifested its agreement to the terms of the 2018 Lease. Moreover, the notice of non-

renewal issued to the Wilsons also failed to comply with the 60-day termination notice requirement



34
     See Exhibit U.
35
     Id.
36
   See Exhibit I, at p.2 (“Debtors … are to continue paying the monthly rent of $1,199.00 [after October 2018] for the
term of their Lease.”).



                                                                                                               Page 9
Case 19-04006-elm Doc 29 Filed 11/29/19                      Entered 11/29/19 21:01:14               Page 10 of 34



under the 2017 Lease.37 For these reasons, the notice of non-renewal was both inapplicable and

wholly ineffective.38

           16.      The second ill-advised action taken by Arbors involved the charging of rent in

excess of the terms of the 2018 Lease. Specifically, from and after November 10, 2018 (being the

end of the definitive lease term of the 2017 Lease) Arbors charged rent at the $1,399 month-to-

month rate previously noticed to the Wilsons in connection with the lease renewal process instead

of the $1,199 monthly rental rate agreed upon under the 2018 Lease and acknowledged as

applicable in the Lift Stay Order. Based upon Arbors’ application of the $1,399 monthly rental

rate, and despite Arbors’ pretrial stipulation that the Wilsons timely paid November and December

2018 rent,39 Rigsby testified at trial that the Wilsons (who paid at the $1,199 rent level) defaulted

by failing to pay the full amount of the rent due. Thus, according to Rigsby this also resulted in

the Wilsons’ loss of their one-time, five-day grace period to cure under the Lift Stay Order heading

into January 2019.

           17.      On December 31, 2018, the Wilsons obtained money orders aggregating $1,278.73

for January 2019 rent and associated additional lease charges – $1,199 for rent plus $79.73 for the

additional lease charges.40 By the time of their arrival at the leasing office on December 31st,

however, the office was closed. The next day the leasing office was closed in observance of the

New Year’s Day holiday. Thus, because the complex did not have a drop box for tenant payments,



37
     See 2017 Lease, ¶ 3.
38
  Because of Arbors’ non-compliance with the termination provisions of the lease, Arbors’ issuance of the notice of
non-renewal also constituted a violation of the automatic stay and was, thus, ineffective on this basis as well. See,
e.g., 48th Street Steakhouse, Inc. v. Rockefeller Group, Inc. (In re 48th Street Steakhouse, Inc.), 835 F.2d 427, 430-31
(2nd Cir. 1987), cert. denied, 485 U.S. 1035 (1988).
39
     See Pretrial Order, ¶ B.11 (“Plaintiffs remitted … November’s rent on the 2nd, and December’s rent on the 1st”).
40
   See Exhibit J, at pp.13-16 (copies of the 12/31/2018 money orders obtained); Exhibit 1, at pp. 2-3 (reflecting
additional lease charges).



                                                                                                                Page 10
Case 19-04006-elm Doc 29 Filed 11/29/19                    Entered 11/29/19 21:01:14             Page 11 of 34



the Wilsons were unable to make their January 2019 payment when due on the first of the month.

Then, when the Wilsons attempted to make the payment on January 2, 2019, Arbors refused the

payment. At this point, the Wilsons contacted their counsel for assistance.

           18.      When the Lee Firm contacted the Floyd Firm to discuss the matter, the Floyd Firm

informed the Lee Firm that the payment was refused for two reasons: (1) because it was for less

than the full amount due; and (2) because it was late. In relation to the first point, properly applying

the monthly rental rate of $1,199 under the 2018 Lease, the Wilsons in fact tendered the full

amount of their January 2019 rent on January 2, 2019. Therefore, the first basis for refusal of the

rent was improper. In relation to the second point, under the terms of the Lift Stay Order, the

Wilsons were entitled to a one-time, five-day grace period to cure. Here, as previously mentioned,

Arbors took the position that the Wilsons had already lost that benefit by failing to pay rent at the

$1,399 level in November and December 2018. Properly applying the monthly rental rate of

$1,199 from and after November 10, 2018, however, the Wilsons in fact paid the full amount of

their November41 and December 2018 rent on time. Consequently, the second basis for refusal of

the rent was also improper.

           19.      Notwithstanding same, on January 9, 2019, Arbors filed a sworn complaint with

the Justice Court, Precinct 3, in Tarrant County, Texas, for the eviction of the Wilsons from the

Apartment and for unpaid rent, alleging that the Wilsons had failed to pay the full balance of rent

due in November 2018, December 2018 and January 2019 (the “Eviction Action”).42




41
  In fact, because the Wilsons paid the full amount of the new $1,199 rate in November 2018 instead of prorating the
new rate for the period from and after November 10, 2018, they overpaid their November 2018 rent by $17.10 (i.e.
$1,199.00 minus ($342.60 [$1,142 / 30 * 9 days] plus $839.30 [$1,199 / 30 * 21 days]) = $17.10).
42
     See Exhibit L (eviction complaint).



                                                                                                            Page 11
Case 19-04006-elm Doc 29 Filed 11/29/19                        Entered 11/29/19 21:01:14               Page 12 of 34



           20.       Upon learning of the Eviction Action, the Lee Firm communicated to the Floyd

Firm that Arbors’ continuing pursuit of the Eviction Action would be in violation of the automatic

stay. The Wilsons also filed a suggestion of bankruptcy in the action to try to prevent it from

moving forward. Nevertheless, on January 29, 2019, Arbors proceeded to prosecute the complaint

for eviction, and having convinced the state court that the automatic stay was no longer in force,

obtained entry of a default judgment against the Wilsons for possession of the Apartment and for

unpaid rent in the amount of $1,475.89 (the “Default Judgment”).43

           21.       On the same day, the Wilsons timely appealed the Default Judgment to the Texas

County Court at Law in Tarrant County, Texas, thereby initiating a de novo proceeding (the

“Eviction Appellate Proceeding”),44 and a few days later commenced this adversary proceeding.

By agreement of the parties, the Eviction Appellate Proceeding has been stayed pending the

outcome of this adversary proceeding. Since February 2019, however, the Wilsons have been

required to pay $1,399 per month into the registry of the Texas state court in order to preserve their

right to possession and use of the Apartment pending the outcome of this adversary proceeding

and the Eviction Appellate Proceeding.45

E.         Damages Sustained by the Wilsons on Account of Arbors’ Actions

           22.       Arbors’ filing and prosecution of the Eviction Action was in violation of the

automatic stay.46 Contrary to Arbors’ position, the stay relief provisions of the Lift Stay Order

were not triggered in January 2019. Each of Arbors’ actions in commencing the Eviction Action,

prosecuting the Eviction Action, and convincing the state court that the automatic stay was no



43
     See Exhibit N (docket of eviction action).
44
     See id.; see also Tex. R. Civ. P. 506.3 (Texas rule of procedure relating to appeal of eviction judgment).
45
     See, e.g., Exhibit O, at p.2; Docket Nos. 16, 18, 20 and 27.
46
     See 11 U.S.C. § 362(a)(3).



                                                                                                                  Page 12
Case 19-04006-elm Doc 29 Filed 11/29/19                        Entered 11/29/19 21:01:14              Page 13 of 34



longer applicable in the face of the suggestion of bankruptcy filed by the Wilsons in order to obtain

the state court’s issuance of the Default Judgment was willfully and intentionally undertaken by

Arbors with full knowledge of the existence of the automatic stay.

            (1)         Compensatory Damages

            23.         As a result of Arbors’ actions, the Wilsons have suffered the following actual

compensatory damages:

                                             (a) Rent-Related Damages

            24.         Arbors began to misapply the $1,399 per month rental rate effective November 10,

2018. Based upon Arbors’ representations to the state court of the applicability of the $1,399 rate,

the state court awarded $1,475.89 in damages to Arbors under the Default Judgment for unpaid

rent through and including January 2019. Consequently, upon initiation of the Eviction Appellate

Proceeding, the Wilsons were required to post a $1,500 cash bond with the state court as security

for the damages awarded.47 The Wilsons posted the bond in compliance with the state court’s

directive.48 Thus, the first step in considering rent-related damages is to determine how much of

the bond is properly refundable to the Wilsons, which in turn requires a determination of how

much the Wilsons owed to Arbors through January 2019. Applying the proper $1,199 rental rate,

the Wilsons had already timely paid their November and December 2018 rent, and as of January

2, 2019, the date of Arbors’ refusal of the Wilsons’ payment, the total amount of January 2019

rent and additional lease charges was $1,278.73 ($1,199 in rent plus $79.73 in additional lease

charges).49 Therefore, the Wilsons were forced to provide $221.27 in excess security in posting

the bond.


47
     See Exhibit O, at p.1
48
     See id., at p.4.
49
     See Exhibit 1, at pp.2-3 (entries dated 1/1/2019 with respect to additional lease charges assessed in January 2019).



                                                                                                                  Page 13
Case 19-04006-elm Doc 29 Filed 11/29/19                   Entered 11/29/19 21:01:14            Page 14 of 34



           25.        Thereafter, beginning in February 2019 and continuing through and including

November 2019, the Wilsons have been required to make payments of $1,399 per month into the

state court registry in order to retain possession and use of the Apartment pending the outcome of

this adversary proceeding and the Eviction Appellate Proceeding. Thus, applying the proper

monthly rental rate of $1,199 under the 2018 Lease, the Wilsons have been required to overpay

rent by $200 per month during this ten-month time frame, for a total of $2,000. However, the

Wilsons have also incurred additional lease charges50 during these months (collectively, the

“2/2019-11/2019 Additional Lease Charges”) which are properly deductible from the $2,000 if,

and to the extent, not already separately paid by the Wilsons.

           26.        Thus, on a combined basis, the Wilsons have sustained rent-related damages in the

amount of $2,221.27 less the amount of the 2/2019-11/2019 Additional Lease Charges (if, and to

the extent, not already separately paid by the Wilsons).

                       (b) Court Costs Associated with Eviction Appellate Proceeding

           27.        Next, the Wilsons have also incurred the following court costs, aggregating

$285.20, that they were required to pay in connection with the Eviction Appellate Proceeding: $20

transcript fee;51 court costs and payment processing fees of $258.55;52 certified mail expense of

$5.65;53 and copy charges of $1.00.54




50
  Excluding, for the avoidance of doubt, any late fees that may have been assessed during these months. Because of
Arbors’ actions, the assessment of any late fees during this time frame would have been improper and are hereby
determined to be unenforceable.
51
     See Exhibit O, at p.3.
52
     See Exhibit Q.
53
     See Exhibit R.
54
     See Exhibit S.



                                                                                                          Page 14
Case 19-04006-elm Doc 29 Filed 11/29/19                    Entered 11/29/19 21:01:14             Page 15 of 34



        28.      Arbors asserts that the court costs could have been avoided had the Wilsons simply

appeared at the eviction hearing and defended themselves. Such assertion lacks all merit and

improperly attempts to shift the burden of assuring Arbors’ compliance with the automatic stay to

the Wilsons. The Wilsons timely filed a suggestion of bankruptcy in the Eviction Action to prevent

the action from moving forward. Such notice would have stopped the Eviction Action from

moving forward but for Arbors’ actions taken to convince the state court that the automatic stay

was no longer in force pursuant to the Lift Stay Order.55

                                                (c) Lost Wages

        29.      Sharonda Wilson testified that she was forced to miss work in order to complete

the paperwork and otherwise take the steps necessary to initiate the Eviction Appellate Proceeding.

Her unchallenged testimony was that she missed a total of 5 hours of work at an hourly rate of

$17.21 per hour which resulted in her having lost wages of $86.05.

                                     (d) Attorneys’ Fees and Expenses

        30.      Finally, the Wilsons also seek the recovery of attorneys’ fees and expenses incurred

in having the Lee Firm represent them in connection with this adversary proceeding. Eric Maskell

(“Maskell”) of the Lee Firm testified on behalf of the Wilsons.

        31.      Maskell explained that the matter was staffed with one attorney (Maskell) at a rate

of $300 per hour, one senior paralegal at a rate of $150 per hour, and one standard paralegal at a

rate of $125 per hour. Such rates are reasonable and customary within this District for the type of

services performed by the Lee Firm. Among other things, Maskell’s hourly rate compares quite

favorably with the $450 per hour rate charged to Arbors by its counsel.




55
  See Exhibit N, at p.2 (eviction proceeding docket, second 1/29/2019 entry, which includes the following statement:
“PLTF’S ATTY PROVIDED ORDER LIFTING AUTOMATIC STAY”).



                                                                                                            Page 15
Case 19-04006-elm Doc 29 Filed 11/29/19                        Entered 11/29/19 21:01:14              Page 16 of 34



           32.      Maskell further explained that the team expended a total of 52 hours in rendering

services up to the time of trial, and that he had projected 8 hours of trial time utilizing the entire

team, resulting in total fees of $11,962.50 based upon the above rates. This equates to a blended

rate of approximately $157.40 per hour for the team.56 Because the trial lasted a total of 2.8 hours

instead of 8 hours, however, and because the use of all three professionals at trial was unnecessary

(finding the use of Maskell and one standard paralegal to be reasonable), the total must be adjusted

downward by a total of $2,587.60.57 This results in adjusted total fees of $9,374.90, an adjusted

total of 57.6 hours expended in rendering services, and an adjusted blended rate of approximately

$162.76 per hour.

           33.      Given the nature of this adversary proceeding, the issues in dispute between the

parties, the content of the Complaint and other pretrial filings prepared on behalf of the Wilsons,

and the compilation of the exhibits introduced into evidence on behalf of the Wilsons, the Lee

Firm’s expenditure of 57.6 hours in representing the Wilsons through the conclusion of trial is

reasonable and was necessary.

           34.      Based upon the same considerations and based upon the result obtained by the Lee

Firm on behalf of the Wilsons in this adversary proceeding, an award of $9,374.90 in attorneys’

fees is reasonable. And while Rigsby testified that, in her opinion, the amount of attorneys’ fees

sought by the Wilsons is unreasonable,58 her experience as a consumer of legal services prior to




56
  Such rate calculated as follows: $11,962.50 / 76 hours (i.e. 52 pretrial hours plus 24 trial hours [8 hours x 3
professionals]) = $157.40 (appx.).
57
   Such amount is determined by, first, calculating the amount of the deduction to apply based upon the 8-hour trial
estimate – $3,777.60 (i.e. 8 hours x $157.40 per hour blended rate x 3 professionals) – and then reducing that amount
by the amount that may reasonably be awarded based upon the actual 2.8 hours of trial – $1,190 (i.e. $840 for attorney
time [2.8 hours x $300 per hour attorney rate] plus $350 for paralegal time [2.8 hours x $125 per hour standard
paralegal rate]).
58
     Noting that Arbors, itself, incurred at least $5,400 in attorneys’ fees based upon the testimony of James Floyd.



                                                                                                                  Page 16
Case 19-04006-elm Doc 29 Filed 11/29/19            Entered 11/29/19 21:01:14         Page 17 of 34



this action has largely, if not exclusively, been limited to the engagement of a single firm – the

Floyd Firm – and predominantly (if not exclusively) in state court eviction proceedings which, on

balance, are considerably less complex and demanding. Consequently, given Rigsby’s limited

experience in engaging counsel, the Court did not find her testimony to be persuasive with respect

to the reasonableness of attorneys’ fees.

       35.     Separately, Maskell also provided uncontested testimony that the Lee Firm incurred

$78.65 in actual and necessary court costs in connection with the engagement.

       36.     Thus, by virtue of Arbors’ actions, the Wilsons have sustained additional damages

in the aggregate amount of $9,453.55 for the reasonable and necessary attorneys’ fees and expenses

incurred by the Wilsons in pursuing this action.

       (2)     Punitive Damages

       37.     Arbors’ conduct in commencing and pursuing the Eviction Action to judgment was

unquestionably egregious. The very fact that, after submitting the proposed order to the Court

which the Court accepted and entered as the Lift Stay Order, Arbors sought to substantiate a default

on the part of the Wilsons based upon the charging of a rental rate ($1,399 per month) in conflict

with the rate agreed upon by the parties under the 2018 Lease and acknowledged to be applicable

to the Wilsons under the order ($1,199 per month) smacks of bad faith. Arbors only magnified

and perpetuated this bad faith in thereafter commencing the Eviction Action based upon the

manufactured default and in representing to the state court that the higher, inapplicable rental rate

applied. Then, when squarely confronted by way of heated exchanges between counsel with a

challenge to the propriety of the Eviction Action and an assertion that the action was in violation

of the automatic stay, instead of dismissing the action or at least putting the action on hold until

clarification could be obtained from the Court, Arbors knowingly and willfully plowed forward in




                                                                                              Page 17
Case 19-04006-elm Doc 29 Filed 11/29/19                 Entered 11/29/19 21:01:14         Page 18 of 34



its prosecution of the action to judgment in an effort to evict the Wilsons from the Apartment. In

doing so, Arbors continued to misrepresent the applicable rate of the rent to the state court and, in

the face of the Wilsons’ suggestion of bankruptcy, wrongfully convinced the state court that the

automatic stay was no longer in force under the terms of the Lift Stay Order to obtain entry of the

Default Judgment. Finally, to exacerbate matters, Arbors’ continuing misrepresentation of the

rental rate has resulted in the Wilsons being forced to pay the higher $1,399 rate into the state

court’s registry on a monthly basis pending the outcome of this adversary proceeding in order to

maintain their use and possession of the Apartment. Such conduct on the part of Arbors was and

is egregious warranting an assessment of punitive damages.

           38.       Given the high degree of the reprehensibility of Arbors’ conduct in this case, the

amount of the actual compensable damages incurred by the Wilsons, as outlined above, and the

level of penalties imposed in comparable cases,59 an award of punitive damages in the amount of

$10,000 is warranted and necessary to cause a change in behavior and have a deterrent effect.

F.         Arbors’ Counterclaim Lacks Merit – The Wilsons’ Filing of this Action
           Was Not Frivolous

           39.       For the reasons set out above, the Wilsons’ filing and prosecution of this action was

clearly not frivolous. Therefore, there is no basis upon which to award any attorneys’ fees to

Arbors on account of its Counterclaim.




59
     See footnote 95, infra.



                                                                                                   Page 18
Case 19-04006-elm Doc 29 Filed 11/29/19                     Entered 11/29/19 21:01:14              Page 19 of 34



                                          CONCLUSIONS OF LAW

A.         The 2018 Lease Governed the Parties’ Leasing Relationship
           From and After November 10, 2018

           Arbors’ defense in this case is largely dependent upon its assertion that it never agreed to

the 2018 Lease and, correspondingly, the $1,199 monthly rental rate set forth in the 2018 Lease.

Therefore, the Court must first address the enforceability of the 2018 Lease.

           Arbors takes the position that because the 2018 Lease was never signed by any of its

authorized representatives, the lease is unenforceable. In this regard, the Texas Statute of Frauds

provides that a lease of real estate for a term longer than one year is not enforceable against a party

unless the lease is in writing and signed by such party.60 Here, the definitive term of the 2018

Lease is for less than one year – from November 10, 2018 to November 5, 2019. However, the

lease provides for its automatic renewal on a month-to-month basis at the end of the definitive

term unless and until terminated on 60 days’ notice.61 Thus, “although the lease speaks in terms

of renewal, a lease containing provisions of this nature is treated as a present demise for the full

period of time to which the lease may be extended subject to defeasance by a condition

subsequent.”62 In other words, because the term of the 2018 Lease, including automatic renewals,

is for a period of time greater than one year, it is subject to the Statute of Frauds. And because

there is no evidence of Arbors having signed the lease, it would appear, on first blush, that the

lease is unenforceable against Arbors under the Statute of Frauds.




60
     See Tex. Bus. & Com. Code § 26.01(a), (b)(5).
61
     See 2018 Lease, at ¶ 3.
62
  Hampton v. Lum, 544 S.W.2d 839, 840 (Tex. Civ. App. – Texarkana 1976, no writ); see also McDonald v. Roemer,
505 S.W.2d 698, 699 (Tex. Civ. App. – San Antonio 1974, no writ) (“A lease for a term of one year, but with an
option to lessee to extend the term thereof for an additional period, is held to be a demise for the entire period….”)
(citing Bateman v. Maddox, 86 Tex. 546, 26 S.W. 51 (1894)).



                                                                                                              Page 19
Case 19-04006-elm Doc 29 Filed 11/29/19                    Entered 11/29/19 21:01:14             Page 20 of 34



        This, however, is not the end of the story. The secondary question is whether Arbors is

nevertheless bound to the 2018 Lease on the basis of its conduct in offering the lease to the

Wilsons, obtaining the Wilsons’ acceptance and execution of the lease, and including the lease’s

new $1,199 rental rate in the proposed order submitted to the Court and entered as the Lift Stay

Order. In this regard, Texas law recognizes that under certain circumstances promissory estoppel

may act to except a contract from the unenforceability provisions of the Statute of Frauds.63 As

explained by the Fifth Circuit:

        Where a promisee acts to his detriment in reasonable reliance upon an otherwise
        unenforceable promise, … the disappointed party may have a substantial and
        compelling claim for relief…. “A promise which the promisor should reasonably
        expect to induce action or forbearance of a definite and substantial character on the
        part of the promisee and which does induce such action or forbearance is binding
        if injustice can be avoided only by enforcement of the promise.”

MetroplexCore, LLC v. Parsons Transp., Inc., 743 F.3d 964, 977 (5th Cir. 2014) (quoting Wheeler

v. White, 398 S.W.2d 93, 96 (Tex. 1965) (in turn quoting Restatement of Contracts § 90)).

        “Under Texas law, ‘[t]he requisites of promissory estoppel are: (1) a promise, (2)

foreseeability of reliance thereon by the promisor, and (3) substantial reliance by the promisee to

his detriment.”64 In addition to these requirements, the agreement which is the subject of the oral

promise must also be in writing at the time of the oral promise.65 The Wilsons have the burden of

proving each of these elements.66


63
  Metropolitan Life Ins. Co. v. Haden & Co., 158 F.3d 584 (5th Cir. 1998); see also Nagle v. Nagle, 633 S.W.2d 796,
800 (Tex. 1982).
64
   MetroplexCore, LLC v. Parson Transp., Inc. (In re MetroplexCore, LLC), 743 F.3d 964, 977 (5th Cir. 2014) (quoting
English v. Fischer, 660 S.W.2d 521, 524 (Tex. 1983)); see also Metropolitan Life, 158 F.3d at *4 (“[C]ourts will
enforce an oral promise to sign an instrument complying with the Statute of Frauds if: (1) the promisor should have
expected that his promise would lead the promisee to some definite and substantial injury; (2) such injury occurred;
and (3) the court must enforce the promise to avoid injustice”) (quoting Nagle, 633 S.W.2d at 800).
65
  Hurd v. BAC Home Loans Servicing, LP, 880 F.Supp.2d 747, 761 (N.D. Tex. 2012); Montalvo v. Bank of Am. Corp.,
864 F.Supp.2d 567, 582 (W.D. Tex. 2012).
66
  MetroplexCore, 743 F.3d at 977; see also Concord Oil Co. v. Alco Oil & Gas Corp., 387 S.W.2d 635, 639 (Tex.
1965).



                                                                                                            Page 20
Case 19-04006-elm Doc 29 Filed 11/29/19                      Entered 11/29/19 21:01:14               Page 21 of 34



         Based upon the evidence presented, the Wilsons have successfully satisfied their burden of

establishing each of the elements of promissory estoppel. First, in offering the 2018 Lease to the

Wilsons, obtaining their electronic signatures thereon, and returning a copy of the lease to them

for safekeeping, Arbors evidenced its promise to countersign the lease and treat it as binding upon

the parties from and after November 10, 2018. Second, by virtue of the above-described actions

of Arbors, the Wilsons’ reliance on such promise was clearly foreseeable by Arbors. Such

foreseeability was further strengthened by Arbors’ incorporation of the 2018 Lease rental rate into

the proposed order submitted to the Court and entered as the Lift Stay Order.67 Finally, the

Wilsons’ reliance was both substantial, in that it served as the basis upon which the Wilsons made

their rent payments in November 2018, December 2018 and January 2019, and detrimental, in that,

in the absence of the enforceability of the offered and accepted 2018 Lease, the Wilsons were

subject to the risk of the very type of adverse action taken by Arbors in this case – namely, the

assessment of a higher $1,399 month-to-month rental rate, the declaration of a material default in

the payment of rent, and the loss of the Wilsons’ one-time, five-day grace period to cure under the

Lift Stay Order. Accordingly, by application of the doctrine of promissory estoppel, Arbors is

precluded from attacking the validity of the 2018 Lease under the Statute of Frauds and is, thus,

bound to the terms of the 2018 Lease.

B.       Arbors’ Conduct Did Not Rise to the Level of Abuse of Process

         Turning to the substantive claims asserted by the Wilsons, the Wilsons initially claim that

Arbors is liable for abuse of process based upon its counsel’s submission to the Court of the

proposed order, which failed to incorporate all of the terms of the Court’s Oral Ruling, without


67
  In this regard, even if promissory estoppel did not apply, Arbors would be judicially estopped from taking a position
on rent in conflict with the terms of the proposed order submitted to the Court with its approval that the Court accepted
and entered as the Lift Stay Order. See Wells Fargo Bank, N.A. v. Oparaji (In re Oparaji), 698 F.3d 231, 235-38 (5th
Cir. 2012) (discussing the doctrine of judicial estoppel).



                                                                                                                 Page 21
Case 19-04006-elm Doc 29 Filed 11/29/19                  Entered 11/29/19 21:01:14            Page 22 of 34



first obtaining the approval of the Wilsons’ counsel. In particular, the Wilsons assert that the

proposed order was incomplete in failing to incorporate the November 2, 2018 deadline fixed by

the Court under the Oral Ruling for the Wilsons’ payment of November 2018 rent. The Wilsons

claim that such action was damaging because, under the terms of the Lift Stay Order entered by

the Court based upon the proposed order, Arbors was conceivably able to take the position that the

Wilsons defaulted in the timely payment of November 2018 rent and was, thus, thereafter able to

pursue eviction of the Wilsons from the Apartment when the Wilsons failed to pay January 2019

rent by January 1, 2019. While Arbors has no real explanation for its counsel’s failure to

incorporate all of the terms of the Oral Ruling and failure to comply with the Court’s direction

with respect to submission of the proposed order, it asserts that the omission was nevertheless

harmless and not actionable. The Wilsons further assert that Arbors’ actions “in failing to comply

with or seek relief from the automatic stay” also constitute an abuse of process.68 Arbors similarly

disputes any wrongdoing in relation to this assertion and claim that its actions were permissible.

           “‘Process’ is traditionally defined as the writ, summons, mandate, or other process which

is used to inform the defendant of the beginning of judicial proceedings against him and to compel

his appearance in court….In a narrow sense, process refers to individual writs issued by the court

during or after judicial proceedings.”69 Thus, an abuse of process is the “malicious misuse or

misapplication of a regularly issued civil or criminal process to obtain a result not lawfully

warranted or properly attainable by the process.”70 To establish a claim for abuse of process, a

plaintiff must show: (1) an illegal, improper or perverted use of process which is neither warranted


68
     Complaint, ¶¶ 51.
69
 Kjellvander v. Citicorp, 156 F.R.D. 138, 142 (S.D. Tex. 1994) (citing Snyder v. Byrne, 770 S.W.2d 65, 69 (Tex.
App. – Corpus Christi 1989, no writ)).
70
  Kjelvander, 156 F.R.D. at 142 (citing Tandy Corp. v. McGregor, 527 S.W.2d 246, 249 (Tex. Civ. App. – Texarkana
1975, writ ref’d n.r.e.)).



                                                                                                         Page 22
Case 19-04006-elm Doc 29 Filed 11/29/19                  Entered 11/29/19 21:01:14            Page 23 of 34



nor authorized under the law; (2) an ulterior motive or purpose in exercising such use; and (3)

damages as a result of the illegal act.71

        Focusing first on the Wilsons’ assertion that Arbors’ conduct in “failing to comply with or

seek relief from the automatic stay” constituted an abuse of process, such assertion lacks merit for

the very simple reason that no “process” is identified within the assertion. Turning next to issues

concerning the proposed order, under certain circumstances, the submission of a proposed order

accepted and entered by a court may constitute a form of “process.” And where the proposed order

includes relief against an opposing party that was clearly not granted by the court or includes terms

effectively negating relief that the court expressly granted to the opposing party such conduct may

rise to the level of an abuse of process. Here, however, while the Floyd Firm failed to incorporate

the entirety of the Court’s Oral Ruling – having omitted reference to the November 2, 2018

deadline for the Wilsons’ payment of November 2018 rent – and also failed to honor the Court’s

directive with respect to obtaining approval of the form of the order prior to its submission, the

Court does not find such conduct to rise to the level of an abuse of process. Among other things,

the Wilsons have failed to satisfy the burden of proving that the submission of the proposed order

with the noted omission and without counsel approval was, in and of itself, undertaken with any

ulterior motive or purpose on the part of Arbors. Additionally, based upon the fact that Arbors is

not claiming a rent payment default based upon the timing of the Wilsons’ November 2018 rent

payment, the Wilsons have failed to prove that they have suffered any damage. As previously

explained, the timing of the November 2018 rent payment is not the basis upon which Arbors

acted. Arbors has admitted that the Court established a November 2, 2018 deadline for the




71
  See Sanijet Corp. v. Beauty Mall, Ltd., Civ. Action No. 3:06-CV-0135-L, 2007 WL 9717298, at *3 (N.D. Tex. Oct.
24, 2007) (discussing elements under Texas law).



                                                                                                         Page 23
Case 19-04006-elm Doc 29 Filed 11/29/19                      Entered 11/29/19 21:01:14               Page 24 of 34



payment of November rent and that the Wilsons made payment by such deadline.72 Instead,

Arbors’ argument is based upon the alleged insufficiency of the amount of the rent paid in

November (and December).

           Moreover, the Wilsons and their counsel had an independent duty to review the Lift Stay

Order, once entered, and to timely request relief from the order to the extent of any concerns as to

its content. In this case, they failed to do so, allowing the Lift Stay Order to become final. Had

the Wilsons taken timely action, the Lift Stay Order could have been amended to incorporate the

omitted November 2018 rent payment deadline. For this additional reason, the Wilsons’ abuse of

process claim will be denied.

C.         Arbors’ Violation of the Automatic Stay and Remedies in Relation Thereto

           The primary focus of the Wilsons’ Complaint is on Arbors’ alleged violation of the

automatic stay in commencing and prosecuting the eviction action against the Wilsons.73 The

Wilsons request relief in the form of an award of statutory compensatory and punitive damages,

including attorneys’ fees and costs, a finding of contempt and sanctions, declaratory relief with

respect to the invalidity of the Default Judgment, and injunctive relief.

           Starting with the question of whether the automatic stay was violated, upon the

commencement of a chapter 13 bankruptcy case the automatic stay of section 362(a) of the

Bankruptcy Code – a statutory injunction designed to protect the chapter 13 debtor and the debtor’s




72
     See Pretrial Order, ¶¶ B.9 and B.11.
73
  The Wilsons make the somewhat related assertion that Arbors violated the Oral Ruling and/or Lift Stay Order. See
Complaint, ¶¶ 47-48; Pretrial Order, ¶ A. Because neither the Oral Ruling nor the Lift Stay Order expressly compelled
or precluded any action on the part of Arbors, Arbors’ actions did not result in a violation of either the Oral Ruling or
the Lift Stay Order. The relevant question is instead whether Arbors had obtained relief from the automatic stay under
the Oral Ruling/Lift Stay Order on account of the Wilsons’ actions or omissions prior to the time of Arbors’ initiation
of the Eviction Action.



                                                                                                                 Page 24
Case 19-04006-elm Doc 29 Filed 11/29/19                    Entered 11/29/19 21:01:14              Page 25 of 34



estate – is immediately imposed.74 The automatic stay is perhaps the single most important and

fundamental protection provided to an individual debtor in bankruptcy. Among other things,

section 362(a)(3) of the Bankruptcy Code provides that the filing of a petition for relief under the

Bankruptcy Code “operates as a stay, applicable to all entities, of … any act to obtain possession

of property of the estate or of property from the estate or to exercise control over property of the

estate.”75

           A debtor’s possessory interest in real property, including a leasehold interest, constitutes

property of the debtor’s bankruptcy estate subject to the protections of the automatic stay.76

Therefore, section 362(a)(3) prevents any act by a debtor’s landlord to terminate the debtor’s

leasehold interest, to regain possession of the leased property to the exclusion of the debtor, or to

otherwise exercise non-consensual control over the leased property without first obtaining relief

from the automatic stay. Arbors does not dispute any of these propositions. Instead, Arbors argues

that its actions in commencing and prosecuting the Eviction Action were permissible because,

under the terms of the Lift Stay Order, Arbors had obtained relief from the automatic stay by the

time of its initiation of the Eviction Action. Arbors is incorrect.

           Pursuant to the Lift Stay Order, which was entered by the Court on November 8, 2018, the

Wilsons were “to continue77 paying the monthly rent of $1,199.00 … for the term of their Lease


74
     See 11 U.S.C. § 362(a).
75
     11 U.S.C. § 362(a)(3).
76
   See Cuffee v. Atlantic Bus. & Cmty. Dev. Corp. (In re Atlantic Bus. & Cmty. Dev. Corp.), 901 F.2d 325, 328 (3rd
Cir. 1990); 48th Street Steakhouse, 835 F.2d at 430; In re Salov, 510 B.R. 720, 729 (Bankr. S.D.N.Y. 2014); 11 U.S.C.
§§ 541(a)(1) and 1306(a)(1).
77
  While the Lift Stay Order makes specific reference to the deadline for making the October 2018 rent payment, no
separate mention is made of the deadline for making the November 2018 rent payment as previously discussed. The
omission arguably results in some ambiguity with respect to whether the Wilsons’ obligations with respect to
“continuing” rent payments applied after payment of the October 2018 rent or after entry of the Lift Stay Order on
November 8, 2018. Irrespective of the language in the Lift Stay Order, the parties have stipulated that the Wilsons
were required to make their November 2018 rent payment by November 2, 2018 pursuant to the Court’s Oral Ruling.
See Pretrial Order, ¶ B.9. By the time of the Court’s entry of the Lift Stay Order on November 8, 2018, the Wilsons


                                                                                                             Page 25
Case 19-04006-elm Doc 29 Filed 11/29/19                     Entered 11/29/19 21:01:14              Page 26 of 34



… [and] to make the monthly payments by the first day of each month but are given a one-time

grace period of five (5) days [to cure a default of such obligation]. If payment is not made in a

timely manner, relief from the automatic stay is hereby granted to permit [Arbors] to proceed with

an eviction claim” against the Wilsons.78 With these provisions in mind, following entry of the

Lift Stay Order, the Wilsons paid their December 2018 rent of $1,199 by December 1, 201879 but

failed to pay their January 2019 rent of $1,199 by January 1, 2019. Under the terms of the Lift

Stay Order, however, they had a one-time, five-day grace period to cure such default, and on

January 2, 2019, tendered their January 2019 rent of $1,199 within such grace period. Thus, under

the terms of the Lift Stay Order, relief from the automatic stay had not yet been afforded to Arbors

in January 2019.

            Arbors argues otherwise predicated on the assertion that the proper monthly rental rate in

November 2018, December 2018 and January 2019 was $1,399. Thus, because the Wilsons failed

to pay rent of $1,399 in November and December 2018, Arbors asserts that these defaults triggered

the one-time, five-day cure period prior to January 2019, such that upon the Wilsons’ failure to

pay their January 2019 rent by January 1, 2019, as well as the Wilsons’ failure to pay rent in the

amount of $1,399, relief from the automatic stay was triggered effective January 2, 2019. Because

the predicate for Arbors’ argument – namely, the applicability of the monthly rental rate of $1,399

instead of the monthly rental rate of $1,199 under the terms of the 2018 Lease as memorialized in

the Lift Stay Order – is faulty, Arbors’ assertion that relief from the automatic stay was triggered




had already timely made both their October 2018 rent payment and their November 2018 rent payment in accordance
with the Oral Ruling. See Exhibit 1, at p.3; Pretrial Order, ¶¶ B.9 and B.11. Thus, the “continuing” rent payment
obligations of the Lift Stay Order should be construed as being applicable to prospective rent obligations as of entry
of the Lift Stay Order on November 8, 2018 (i.e. commencing with December 2018 rent).
78
     Exhibit I, at p.2.
79
     See Exhibit 1, at p.3; Pretrial Order, ¶ B.11.



                                                                                                              Page 26
Case 19-04006-elm Doc 29 Filed 11/29/19                      Entered 11/29/19 21:01:14               Page 27 of 34



effective January 2, 2019 is likewise faulty. Consequently, Arbors’ actions in commencing and

prosecuting the Eviction Action were in violation of section 362(a)(3) of the Bankruptcy Code.

           (1)      Statutory Damages Under Section 362(k) of the Bankruptcy Code

           Turning to remedies, the Wilsons first request an award of both compensatory and punitive

damages under section 362(k) of the Bankruptcy Code. Section 362(k) provides in relevant part

that “an individual injured by any willful violation of [the automatic stay] shall recover actual

damages, including costs and attorneys’ fees, and, in appropriate circumstances, may recover

punitive damages.”80 In order to satisfy the willfulness standard of section 365(k) for the recovery

of damages thereunder, the individual claiming injury must establish the following three elements:

(1) the defendant knew of the existence of the automatic stay; (2) the defendant’s acts were

intentional; and (3) the acts violated the stay.81 As to the second element, it is unnecessary to

prove that the defendant intended to violate the stay itself; instead, the statute only requires that

the defendant intended to take the actions that violated the stay.82 The individual seeking relief

under section 362(k) has the burden of proving each of these three elements by a preponderance

of the evidence.83

           The Wilsons have satisfied each of these three elements. First, Arbors was clearly aware

of the existence of the automatic stay at the time of its commencement and prosecution of the

Eviction Action. Indeed, the events leading up to this dispute started with Arbors’ request for

relief from the automatic stay, which was conditionally denied subject to the Wilsons’ continuing



80
     11 U.S.C. § 362(k)(1).
81
  See Brown v. Chesnut (In re Chesnut), 422 F.3d 298, 302 (5th Cir. 2005); see also Young v. Repine (In re Repine),
536 F.3d 512, 519 (5th Cir. 2008), cert. denied, 555 U.S. 1138 (2009).
82
   See Chesnut, 422 F.3d at 302 (quoting Tsafaroff v. Taylor (In re Taylor), 884 F.2d 478, 482 (9th Cir. 1989)); Collier
v. Hill (In re Collier), 410 B.R. 464, 472 (Bankr. E.D. Tex. 2009).
83
     Collier, 410 B.R. at 472.



                                                                                                                Page 27
Case 19-04006-elm Doc 29 Filed 11/29/19                       Entered 11/29/19 21:01:14               Page 28 of 34



compliance with the rent payment obligations of the Lift Stay Order. Additionally, upon Arbors’

refusal to accept the Wilsons’ January 2019 rent payment, and even more forcefully after Arbors

had initiated the Eviction Action, the Lee Firm had heated conversations with Arbors’ counsel

concerning the continuing enforceability of the automatic stay. Ultimately, the Wilsons even filed

a suggestion of bankruptcy in the Eviction Action to prevent the proceedings from moving

forward. Thus, there is no question about Arbors’ knowledge of the stay. Moreover, the fact that

Arbors was under the misguided belief that the stay had lifted under the terms of the Lift Stay

Order is of no moment. The question is not whether Arbors had the subjective belief of the

continuing applicability of the automatic stay to its actions, but rather whether Arbors was aware

of the existence of the automatic stay.84 Second, there is similarly no question about Arbors’

intentional conduct in commencing and prosecuting the Eviction Action. The evidence is clear

that upon the Wilsons’ failure to pay January 2019 rent by January 1, 2019, Arbors consciously

decided to refuse the January 2nd payment and expeditiously initiate the Eviction Action against

the Wilsons. Thereafter, in the face of heated exchanges between the parties’ counsel and the

Wilsons’ filing of the suggestion of bankruptcy, Arbors consciously decided to prosecute the

Eviction Action to judgment. Finally, for the reasons already discussed, Arbors’ commencement

and prosecution of the Eviction Action violated the automatic stay provisions of section 362(a)(3)

of the Bankruptcy Code. Therefore, the Wilsons’ have successfully established that Arbors

willfully violated the automatic stay in commencing and prosecuting the Eviction Action.




84
  See Chesnut, 422 F.3d at 302 (“Whether the [defendant] believes in good faith that it had a right to [act in
contravention of the automatic stay] is not relevant to whether the act was ‘willful’ or whether compensation must be
awarded”) (quoting Taylor, 884 F.2d at 482); In re Webb, 472 B.R. 665, at *15 (6th Cir. B.A.P. 2012) (“A creditor’s
good faith belief that its intentional actions did not violate the automatic stay is not a defense to a § 362(k) action”);
Collier, 410 B.R. at 472.



                                                                                                                  Page 28
Case 19-04006-elm Doc 29 Filed 11/29/19                      Entered 11/29/19 21:01:14               Page 29 of 34



           Based upon the foregoing, section 362(k) of the Bankruptcy Code mandates the award of

actual damages, including costs and attorneys’ fees.85 Here, the Wilsons have established that they

suffered actual compensatory damages of $12,046.07 less the amount of 2/2019-11/2019

Additional Lease Charges (if, and to the extent, not already separately paid by the Wilsons).86 In

the case of attorneys’ fees and costs, while section 362(k) does not expressly impose a requirement

that such fees and costs be reasonable and necessary,87 “courts have determined that such an award

must be ‘reasonable and necessary,’ and that courts should ‘closely scrutinize the fees requested

by attorneys for unnecessary and excessive charges.’”88 Accordingly, the Court closely scrutinized

the fees and expenses requested by the Wilsons and, for the reasons set forth above, has determined

that the $9,453.55 in attorneys’ fees and expenses included in the above $12,046.07 figure were

actually and necessarily incurred and are reasonable under the facts and circumstances of this

case.89

           Turning next to punitive damages, section 362(k) provides that such damages “may” be

recovered by an individual injured by a willful violation of the stay “in appropriate



85
   See 11 U.S.C. § 362(k)(1) (“an individual injured by any willful violation of [the automatic stay] shall recover
actual damages, including costs and attorneys’ fees”) (emphasis added); see also Garza v. CMM Enters., LLC (In re
Garza), 605 B.R. 817, 829 (Bankr. S.D. Tex. 2019) (“Section 362(k)(1) mandates that one injured by a willful stay
violation ‘shall recover’ actual damages, costs and attorneys’ fees….The words ‘shall recover’ indicate that Congress
intended that the award of actual damages, costs, and attorneys’ fees be mandatory upon a finding of a willful violation
of the stay”).
86
  Such compensatory damages are comprised of rent-related damages of $2,221.27 less the amount of 2/2019-11/2019
Additional Lease Charges (if, and to the extent, not already separately paid by the Wilsons) plus court costs of $285.20
incurred in connection with the Eviction Appellate Proceeding plus lost wages of $86.05 with respect to Sharonda
Wilson plus $9,453.55 in reasonable and necessary attorneys’ fees and expenses.
87
  Compare 11 U.S.C. § 330(a)(1) (requiring fees and expenses awardable to estate professionals to be actual,
necessary and reasonable), with 11 U.S.C. § 362(k) (omitting reference to any standards).
88
     See Collier, 410 B.R. at 478 (quoting In re Parry, 328 B.R. 655, 659 (Bankr. E.D.N.Y. 2005)).
89
   See also Repine, 536 F.3d at 522 (explaining that fees incurred in prosecuting an action under § 362(k) are
recoverable). Because the Wilsons have established a basis for the award of attorneys’ fees and expenses under section
362(k), it is unnecessary for the Court to consider the additional and alternative grounds for the award of attorneys’
fees and expenses asserted within the Complaint.



                                                                                                                Page 29
Case 19-04006-elm Doc 29 Filed 11/29/19                       Entered 11/29/19 21:01:14         Page 30 of 34



circumstances.”90 “The availability of punitive damages in this context ‘encourages would-be

[stay] violators to obtain declaratory judgments before seeking to vindicate their interests in

violation of an automatic stay, and thereby protects debtors’ estates from incurring potentially

unnecessary legal expenses in prosecuting stay violations.’ Such damages are generally designed

to cause a change in the creditor’s behavior and serve as a deterrent to certain actions of

creditors….”91 Accordingly, the Fifth Circuit has interpreted “appropriate circumstances” as

requiring a determination of “egregious conduct” on the part of the defendant.92

           As explained above, Arbors’ conduct in commencing and pursuing the Eviction Action to

judgment was unquestionably egregious warranting an assessment of punitive damages.93 “In

determining the amount of punitive damages to award, the Court considers (1) the degree of

reprehensibility of the defendant’s conduct, (2) the disparity between the harm or potential harm

to the plaintiff and the punitive damages, and (3) the difference between penalties imposed in

comparable cases.”94 Thus, given the high degree of the reprehensibility of Arbors’ conduct in

this case, the amount of the actual compensable damages incurred by the Wilsons, as outlined

above, and the level of penalties imposed in comparable cases,95 the Court finds and concludes

that an award of punitive damages in the amount of $10,000 is warranted and necessary to cause

a change in behavior and to have the requisite deterrent effect.


90
     11 U.S.C. § 362(k)(1).
91
   Collier, 410 B.R. at 478 (citations omitted) (quoting Crysen/Montenay Energy Co. v. Esselen Assocs., Inc. (In re
Crysen/Montenay Energy Co.), 902 F.2d 1098, 1105 (2nd Cir. 1990)).
92
  See Repine, 536 F.3d at 521 (“Section 362(k) allows punitive damages ‘in appropriate circumstances.’….We agree
that an egregious conduct standard is applicable”); see also In re Lara, 569 B.R. 231, 237 (Bankr. N.D. Tex. 2017);
Bruner-Halteman v. Educational Credit Mgmt. Corp. (In re Bruner-Halteman), Adv. No. 14-03041, 2016 WL
1427085, at *8 (Bankr. N.D. Tex. Apr. 8, 2016); Collier, 410 B.R. at 478.
93
     See discussion of punitive damages in Finding of Fact, Section E(2), supra.
94
     Bruner-Halteman, 2016 WL 1427085, at *9 (citing BMW of N. Am. v. Gore, 517 U.S. 559, 574-75 (1996)).
95
  See, e.g., Lara, 569 B.R. at 237 (awarding $24,000 in punitive damages); Bruner-Halteman, 2016 WL 1427085, at
*9 (awarding $74,000 in punitive damages); Collier, 410 B.R. at 480 (awarding $3,000 in punitive damages).



                                                                                                            Page 30
Case 19-04006-elm Doc 29 Filed 11/29/19                      Entered 11/29/19 21:01:14              Page 31 of 34



           (2)      Contempt and Sanctions

           Pursuant to Count IV of the Complaint, the Wilsons request that Arbors also be found to

be in contempt and sanctioned for its “flagrant disregard for 11 U.S.C. ¶ 362 and this Court’s [Lift

Stay Order]” and for its “flagrant disregard of the automatic stay and Bankruptcy Rules through

bad faith negotiations to resolve its violations of the automatic stay and this Court’s order.”96

When it comes to contempt and sanctions, the starting point is section 105(a) of the Bankruptcy

Code which provides the Court with the inherent authority to “issue any order … or judgment that

is necessary or appropriate to carry out the provisions of the [Bankruptcy Code].”97 Thus, pursuant

to section 105(a), “in addition to its power under § 362(k) of the Bankruptcy Code, the Court has

general contempt power over violations of the automatic stay, including the power to impose

coercive sanctions to prevent such violations from continuing.”98 Of importance, however, such

power is limited to civil contempt, the purpose of which is to coerce compliance with an order of

the Court or the Bankruptcy Code, or to compensate a party for the contemnor’s violation.99 Thus,

based upon the non-punitive purposes of civil contempt, the Court does not have the authority to

award punitive damages for civil contempt.100




96
     Complaint, ¶¶ 47-49.
97
     See 11 U.S.C. § 105(a).
98
  In re Congregation Birchos Yosef, 535 B.R. 629, 635 (Bankr. S.D.N.Y. 2015) (citing Bartel v. Shugrue (In re
Ionosphere Clubs, Inc.), 171 B.R. 18, 21 (S.D.N.Y. 1994)), appeal dism’d, 2016 WL 5394755 (S.D.N.Y. 2016), aff’d,
699 Fed. Appx. 91 (2nd Cir. 2017); see also Placid Ref. Co. v. Terrebonne Fuel & Lube, Inc. (In re Terrebonne Fuel
& Lube, Inc.), 108 F.3d 609, 613 (5th Cir. 1997) (§ 105(a) provides the authority to “issue any order, including a civil
contempt order, necessary or appropriate to carry out the provisions of the bankruptcy code”). In fact, for debtors
other than natural persons, contempt proceedings are the proper means for seeking relief for violations of the stay
given that section 362(k) only applies to individual debtors. Maritime Asbestos Legal Clinic v. LTV Steel Co. (In re
Chateaugay Corp.), 920 F.2d 183, 186-87 (2nd Cir. 1990).
99
  See Marable v. Sam Pack’s Ford Country of Lewisville, Ltd. (In re Emergency Room Mobile Servs., LLC), 529 B.R.
676, 693 (N.D. Tex. 2015) (citing Garrett v. Coventry II DDR/Trademark Montgomery Farm, LP (In re White-
Robinson), 777 F.3d 792, 795 (5th Cir.), cert. denied, 136 S. Ct. 52 (2015)).
100
      Marable, 529 B.R. at 692.



                                                                                                                Page 31
Case 19-04006-elm Doc 29 Filed 11/29/19                        Entered 11/29/19 21:01:14                Page 32 of 34



         With the foregoing in mind, and for reasons previously explained, Arbors’ actions in

commencing and prosecuting the Eviction Action against the Wilsons were in flagrant disregard

of the automatic stay. Thus, the Wilsons have established grounds for a determination of civil

contempt against Arbors and, correspondingly, additional grounds for the award of compensatory

(but not punitive) damages, including attorneys’ fees and expenses, in the amounts set forth above

as sanctions for Arbors’ contumacious conduct.

         As for the other grounds for contempt raised by the Wilsons, the Court finds no basis on

which to hold Arbors in contempt for violation of the Lift Stay Order. The Lift Stay Order neither

expressly compelled nor precluded any action on the part of Arbors. Instead, it conditionally

denied Arbors’ request for relief from the automatic stay subject to the Wilsons’ continuing

payment of rent. Similarly, the Court finds no basis on which to hold Arbors in contempt for “bad

faith negotiations to resolve its violations of the automatic stay and the Court’s order” because

neither the Bankruptcy Code nor the Lift Stay Order imposed an express obligation on Arbors to

undertake any negotiations.

         (3)       Declaratory and Injunctive Relief

         Finally, the Wilsons request that the Default Judgment be declared void and that the Court

provide injunctive relief to compel Arbors’ prospective compliance with the Bankruptcy Code in

pursuing any further relief against the Wilsons. Because the Default Judgment was entered in

violation of the automatic stay, there is no question that the Default Judgment is unenforceable

against the Wilsons. That said, actions taken in violation of the automatic stay are generally treated

as voidable as opposed to void within this Circuit.101                      Therefore, while the Wilsons have



101
   See Jones v. Garcia (In re Jones), 63 F.3d 411, 412 (5th Cir. 1995) (“It is well-settled that ‘actions taken in violation
of an automatic stay are not void, but rather they are merely voidable, because the bankruptcy court has the power to
annul the automatic stay pursuant to section 362(d)”) (quoting Picco v. Global Marine Drilling Co., 900 F.2d 846,


                                                                                                                    Page 32
Case 19-04006-elm Doc 29 Filed 11/29/19                  Entered 11/29/19 21:01:14             Page 33 of 34



established grounds for the provision of declaratory relief, the Court’s provision of such relief will

be limited to a declaration that the Default Judgment is both unenforceable against the Wilsons

and voidable based upon its entry in violation of the automatic stay. Such limitation, however,

blends into the Wilsons’ corollary request for injunctive relief.

        Because of the existence of the Default Judgment and Arbors’ prior disregard of the stay,

the Court finds that sufficient grounds have been established by the Wilsons for the issuance of

injunctive relief (a) precluding Arbors from enforcing the Default Judgment against the Wilsons,

(b) requiring Arbors, until the time of expiration of the automatic stay pursuant to the provisions

of section 362(c)(1) and (c)(2) of the Bankruptcy Code, and notwithstanding any provisions in the

Lift Stay Order to the contrary, to obtain the express approval of this Court before pursuing any

action in furtherance of either the termination of the 2018 Lease (including renewals thereof in

accordance with the automatic renewal provisions of paragraph 3 of the 2018 Lease) or the eviction

of the Wilsons from the Apartment, and (c) requiring Arbors to cooperate with the Wilsons in

disposing of the Eviction Appellate Proceeding in a manner consistent with this Memorandum

Opinion and the Final Judgment that is entered by the Court in relation hereto, including, without

limitation, that the Wilsons be credited with having timely made payment of their December 2019

rent and associated additional lease charges, effective as of the date of entry of the Final Judgment

in this matter, by way of a credit against the amount of damages awarded against Arbors.

                                               CONCLUSION

        Based upon the foregoing, and in summary, the Court will separately issue a Final

Judgment:




850 (5th Cir. 1990)), cert. denied, 517 U.S. 1167 (1996); Singleton v. Abusaad (In re Abusaad), 309 B.R. 895, 898
(Bankr. N.D. Tex. 2004).



                                                                                                          Page 33
Case 19-04006-elm Doc 29 Filed 11/29/19            Entered 11/29/19 21:01:14         Page 34 of 34



       (1)    Determining that Arbors’ actions in commencing and prosecuting the Eviction
Action against the Wilsons violated the automatic stay provisions of section 362(a)(3) of the
Bankruptcy Code;

        (2)    Determining that Arbors’ actions in commencing and prosecuting the Eviction
Action against the Wilsons in contravention of the automatic stay provisions of section 362(a)(3)
of the Bankruptcy Code constituted actionable civil contempt for which relief may be afforded to
the Wilsons under section 105(a) of the Bankruptcy Code;

        (3)    Determining that the Default Judgment is unenforceable against the Wilsons and
voidable as a result of its entry in violation of the automatic stay provisions of section 362(a)(3)
of the Bankruptcy Code;

        (4)    Awarding the Wilsons compensatory damages against Arbors under section 362(k)
of the Bankruptcy Code, and as sanctions for civil contempt, in the amount of $12,046.07 less the
amount of the 2/2019-11/2019 Additional Lease Charges (if, and to the extent, not already
separately paid by the Wilsons);

      (5)    Awarding the Wilsons punitive damages against Arbors under section 362(k) of the
Bankruptcy Code in the amount of $10,000.00;

       (6)     Awarding the Wilsons post-judgment interest at the applicable federal post-
judgment statutory rate on the damages awarded (subject to the December 2019 rent and related
additional lease charges credit detailed below) until paid;

       (7)     Enjoining Arbors from enforcing the Default Judgment against the Wilsons;

        (8)     Compelling Arbors (a) until the time of expiration of the automatic stay pursuant
to the provisions of section 362(c)(1) and (c)(2) of the Bankruptcy Code, and notwithstanding any
provisions of the Lift Stay Order to the contrary, to obtain the express approval of this Court before
pursuing any action in furtherance of either the termination of the 2018 Lease (including renewals
thereof in accordance with the automatic renewal provisions of paragraph 3 of the 2018 Lease) or
the eviction of the Wilsons from the Apartment, and (b) to cooperate with the Wilsons in disposing
of the Eviction Appellate Proceeding in a manner consistent with these Findings of Fact and
Conclusions of Law and the Final Judgment entered in this action, including, without limitation,
that the Wilsons be credited with having timely made payment of their December 2019 rent and
associated additional lease charges, effective as of the date of the entry of the Final Judgment, by
way of a credit against the amount of damages awarded against Arbors; and

      (9)     Denying all other requested relief in the Complaint, as well as in Arbors’
Counterclaim, with prejudice.

         # # # END OF FINDINGS OF FACT AND CONCLUSIONS OF LAW # # #




                                                                                               Page 34
